                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

ANTONY PADRO,

               Plaintiff,
v.

SPECTOR SCIENTIFIC LAB, INC.,
ANNA DZEVA,

            Defendants.
__________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

       Plaintiff, ANTONY PADRO, brings this action against Defendants, SPECTOR

SCIENTIFIC LAB, INC. and ANNA DZEVA, pursuant to the Fair Labor Standards Act (“FLSA”),

29 U.S.C § 201 et seq., and alleges as follows:

1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

2.     At all times material hereto, Plaintiff ANTONY PADRO was a resident of the State of

Florida and an “employee” of Defendants as defined by the FLSA.

3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

recurring basis within the meaning of the FLSA including but not limited to interstate telephone

communication with vendors and customers in Georgia, Missouri, and Texas.

4.     At all times material hereto, Defendant, SPECTOR SCIENTIFIC LAB, INC., was a Florida

corporation with its principal place of business in South Florida, engaged in commerce in the field

of scientific laboratory operations, at all times material hereto was the “employer” of Plaintiff as

that term is defined under statutes referenced herein, engaged along with its employees in interstate

commerce, and has annual gross sales and/or business volume of $500,000 or more.
5.     Defendant, ANNA DZEVA, is a resident of Miami-Dade County, Florida and was, and now

is, a manager of Defendant, SPECTOR SCIENTIFIC LAB, INC., controlled Plaintiff’s duties,

hours worked, and compensation, and managed the day-to-day operations of SPECTOR

SCIENTIFIC LAB, INC.. Accordingly, ANNA DZEVA was and is an “employer” of the Plaintiff

within the meaning of 29 U.S.C. §203(d).

6.     Two or more of Defendants’ employees handled tools, supplies, and equipment

manufactured outside Florida in furtherance of their business, including but not limited to phones,

computers, computer monitors, computer keyboards, computer mice, pens, and paper.

7.     Plaintiff ANTONY PADRO worked for Defendants as a salesperson.

8.     Defendants failed to pay Plaintiff’s full and proper minimum wages for certain hours

worked during Plaintiff’s employment.

9.     Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

change as Plaintiff engages in the discovery process.

10.    Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

11.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

waived or abandoned.

12.    Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

services provided.
                                    COUNT I
                VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                               ALL DEFENDANTS

13.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-12 above as if

set forth herein in full.

14.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

that Plaintiff is entitled to: (i) unpaid minimum wages and (ii) liquidated damages pursuant to the

Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

15.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                              Respectfully submitted,

                                              Koz Law, P.A.
                                              320 S.E. 9th Street
                                              Fort Lauderdale, Florida 33316
                                              Phone: (786) 924-9929
                                              Fax: (786) 358-6071
                                              Email: ekoz@kozlawfirm.com




                                              Elliot Kozolchyk, Esq.
                                              Bar No.: 74791
